           Case 6:15-cv-00943-NAM Document 30 Filed 06/26/20 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

BRANDI R.

                        Plaintiff,

v.                                                                  6:15-CV-943 (NAM)

COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.
_____________________________________________

Appearances:

Steven R. Dolson, Esq.
126 N. Salina Street, Suite 3B
Syracuse, NY 13202
Attorney for Plaintiff

Prashant Tamaskar, Esq.
Social Security Administration
Office of Regional General Counsel, Region II
26 Federal Plaza - Room 3904
New York, NY 10278
Attorney for Defendant

Hon. Norman A. Mordue, Senior United States District Judge:

                          MEMORANDUM-DECISION AND ORDER

     I.      INTRODUCTION

          Plaintiff commenced this action on August 4, 2015, seeking review of the

Commissioner’s denial of her application for social security disability benefits under the Social

Security Act. (Dkt. No. 1). The Court issued a Memorandum-Decision and Order on September

30, 2016, granting Plaintiff’s motion for judgment on the pleadings, reversing the

Commissioner’s decision, and remanding the matter. (Dkt. No. 18). On December 16, 2016, the
           Case 6:15-cv-00943-NAM Document 30 Filed 06/26/20 Page 2 of 5




parties agreed that Plaintiff be awarded attorney’s fees under 28 U.S.C. § 2412, the Equal

Access to Justice Act (“EAJA”), in the amount of $2,500.00. (Dkt. Nos. 22, 23). On remand, on

or about May 11, 2020, Plaintiff received a fully favorable decision on her disability claim.

(Dkt. No. 24-3, pp. 1–9).

         On May 21, 2020, Plaintiff filed the instant motion for $20,700.00 in attorney’s fees

pursuant to 42 U.S.C. § 406(b), further stating that upon payment, counsel will refund the

previously awarded EAJA fees. (Dkt. No. 24). In response, “the Commissioner requests that

the Court determine the timeliness of Plaintiff’s counsel’s Section 406(b) Fee Petition as well as

the reasonableness of the Section 406(b) request.” (Dkt. No. 26)

   II.      DISCUSSION

         A. Timeliness

         As an initial matter, the Court finds that Plaintiff’s motion is timely, having been filed

within 10 days of the notice of favorable decision. See Fed. R. Civ. P. 54(d)(2)(B)(i);

Sinkler v. Berryhill, 932 F.3d 83, 90 (2d Cir. 2019) (recognizing that a claim for attorney’s fees

must be made by motion within 14 days after counsel receives notice of the benefits award).

         B. Merits

         Section 206(b) of the Social Security Act provides that whenever a court renders a

judgment favorable to a claimant who was represented before the court by an attorney, “the court

may determine and allow as part of its judgment a reasonable fee for such representation, not in

excess of 25 percent of the total of the past-due benefits to which the claimant is entitled by

reason of such judgment.” 42 U.S.C. § 406(b). Section 406(b) does not supplant contingency

fee arrangements, but does require the court to engage in an independent analysis to assure that



                                                   2
         Case 6:15-cv-00943-NAM Document 30 Filed 06/26/20 Page 3 of 5




the result dictated by the contingency arrangement is reasonable given the circumstances of the

particular case at hand. See Gisbrecht v. Barnhart, 535 U.S. 789, 807–08 (2002). The Court

should look first to the contingent-fee agreement, and then test for reasonableness based on the

character of the representation and the results the representative achieved. Id. at 808. “If

benefits are large in comparison to the amount of time counsel spent on a case, a downward

adjustment is [] in order.” Id. (citations omitted). In other words, the reviewing court must

ensure there is no windfall to the attorney. Id. (citation omitted).

       In this case, counsel has submitted a copy of the Retainer Agreement signed by Plaintiff,

which provided that she would pay 25% of past due benefits upon successful litigation. (Dkt.

No. 24-3, p. 11). Plaintiff’s counsel was undeniably successful, having challenged the initial

denial, and obtained judgment on the pleadings in this Court, a fully favorable decision on

remand, and an award of benefits. Plaintiff now seeks $20,700.00 in attorney’s fees, which was

calculated using the number of hours counsel spent on the case (13.8), his hourly rate ($300),

and a multiplier of five. (See Dkt. No. 24-1).

       Plaintiff’s counsel states that this sum is less than 25% of the amount awarded to Plaintiff

in past due benefits ($124,286.00), which would be $31,071.50. (Id., ¶ 14). Counsel also has a

request pending with the Administrative Law Judge to “charge and collect a fee of $17,610.00

for work done at the Administrative level in her case.” (Id., ¶ 15). The Court notes that the

latter sum does not count against the statutory 25% limit. See Culbertson v. Berryhill, 139 S. Ct.

517, 523 (2019) (finding that “the 25% cap in § 406(b)(1)(A) applies only to fees for court

representation, and not to the aggregate fees awarded under §§ 406(a) and (b)”).




                                                  3
            Case 6:15-cv-00943-NAM Document 30 Filed 06/26/20 Page 4 of 5




          Even when a requested fee is within the statutory 25% limit, it must still be reasonable

for the services rendered. Here, the services primarily consisted of writing and filing Plaintiff’s

brief, (Dkt. No. 24-1, pp. 3–4), which led to the remand and ultimately the award of benefits.

Based on this success, counsel seeks to multiply his hourly rate by five, which would yield

$1,500/hour. (Dkt. No. 24-2, p. 7). However, this rate is excessive under the circumstances.

First, Plaintiff’s case was not particularly complex, and the bulk of the work appears to have

been done at the administrative level. Second, were Plaintiff’s counsel to receive $17,610 in

fees for work at the administrative level and $20,700 in fees here, the total of $38,310 would

exceed the 25% limit in the Retainer Agreement. (See Dkt. No. 24-3, p. 11).

          Therefore, it is reasonable to reduce the fees awarded here in order to make the expected

total for counsel reach exactly 25%. To do so, the Court will order the award of $13,461.50 in

attorney’s fees. The resulting hourly rate ($975.47) is more in line with rates authorized in

similar cases in the past. See Juanita Marie D. v. Comm’r of Soc. Sec., No. 6:16-CV-1457, 2019

WL 2053849, at *3, 2019 U.S. Dist. LEXIS 78122, at *8 (N.D.N.Y. May 8, 2019) (“Here, the

Court finds that the agreement reasonably limits counsel to an award of 25% of past due

benefits, regardless whether it is recouped for work performed at the administrative level or on

appeal.”); Daniel J. M. v. Comm’r of Soc. Sec., No. 5:16-CV-01466, 2019 WL 477898, at *6,

2019 LEXIS 19866, at *15 (N.D.N.Y. Feb. 7, 2019) (approving hourly rate for Mr. Dolson of

$593.37 and citing cases with rates for other attorneys ranging from $643.49 to $1,000 per hour).

   III.      CONCLUSION

          For these reasons, it is therefore




                                                   4
         Case 6:15-cv-00943-NAM Document 30 Filed 06/26/20 Page 5 of 5




       ORDERED that Plaintiff’s motion (Dkt. No. 24) for attorney’s fees pursuant to 42

U.S.C. § 406(b) is GRANTED in the amount of $13,461.50; and it is further

       ORDERED that upon payment, counsel for Plaintiff shall refund the previously awarded

Equal Access to Justice Act fees to Plaintiff.

       IT IS SO ORDERED.

       Date: June 26, 2020
             Syracuse, New York




                                                 5
